FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                  September 15, 2016
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
                                                    No. 16-2082
v.                                      (D.C. Nos. 1:13-CV-00532-MV-RHS
                                              & 1:10-CR-02213-MV-1)
WILLIAM BELIN,                                       (D. N.M.)

       Defendant-Appellant.

                       _________________________________

                                   ORDER
                       _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                       _________________________________

      Mr. William Belin shot his girlfriend and was convicted in federal

court on various charges. After unsuccessfully appealing, Mr. Belin moved

to vacate his sentence under 28 U.S.C. § 2255. The district court denied

this motion, and Mr. Belin wants to appeal. To do so, he seeks a certificate

of appealability and leave to proceed in forma pauperis. We decline to

issue a certificate of appealability, dismiss the appeal, and deny leave to

proceed in forma pauperis.

I.    Standard for a Certificate of Appealability

      To obtain a certificate of appealability, Mr. Belin must make a

“substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2) (2012). Mr. Belin would meet this standard only if “jurists of

reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003).

II.    Claims of Ineffective Assistance of Counsel

       In his motion, Mr. Belin alleges ineffective assistance of counsel

based on

           pretrial counsel’s inadequate investigation and encouragement
            to make a plea offer, and

           trial counsel’s failure to object to the introduction of other
            evidence, failure to object to jury instructions, failure to assert
            intoxication as a defense, and allowance of due process
            violations.

Mr. Belin acknowledges that his motion in district court was improperly

prepared and lacking in facts. Appellant’s Opening Br. at 4-5, 8-9. We

agree. Because the motion was facially deficient, there are no reasonable

grounds for appeal. 1

       A.   The Standard for Ineffective Assistance of Counsel

       To prevail on his ineffective-assistance claims, Mr. Belin must show

that


1
      Mr. Belin states that the motion was prepared by a jailhouse lawyer
who did a poor job. But there is no right to effective assistance of counsel
in proceedings under § 2255. United States v. Snitz, 342 F.3d 1154, 1158
(10th Cir. 2003).
                                       2
           his counsel’s representation “fell below an objective standard
            of reasonableness” and

           “there is a reasonable probability that, but for counsel’s
            unprofessional errors, the result of the proceeding would have
            been different.”

Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).

      B.    Claims Involving Pretrial Counsel

      For a short period of time before trial, Mr. Belin was represented by

an assistant public defender. According to Mr. Belin, the assistant public

defender improperly failed to investigate the case and encouraged a plea

offer. But another attorney replaced the assistant public defender, and Mr.

Belin went to trial with the new attorney. Mr. Belin does not say how he

was prejudiced by the assistant public defender’s failure to investigate or

encouragement to offer a guilty plea. Thus, we decline to issue a certificate

of appealability on these claims.

      C.    Claims Involving Trial Counsel

      All of the claims involving trial counsel are patently invalid.

      1.    Failure to Object to Admission of Evidence About Prior
            Assaults

      Mr. Belin contends that his trial attorney was ineffective for failing

to object to evidence of two prior assaults. At trial, the district court

addressed admissibility even though defense counsel had not objected. In

addressing the issue, the court ultimately concluded that the evidence was

admissible. In light of this ruling, an objection would have proven
                                       3
fruitless. As a result, we decline to issue a certificate of appealability on

this claim.

      2.      Failure to Object to Jury Instructions

      Mr. Belin also claims that trial counsel was ineffective in failing to

object to jury instructions. But Mr. Belin does not identify the problematic

jury instructions. Without identification of the problematic instructions, we

have nothing to review. See United States v. Fisher, 38 F.3d 1144, 1147

(10th Cir. 1994). Accordingly, this claim does not merit a certificate of

appealability.

      3.      Abandonment and Failure to Assert Intoxication as a
              Defense

      Mr. Belin argues that his trial counsel was ineffective for failing to

raise intoxication as a defense. Trial counsel pursued a different theory:

accident. Mr. Belin does not say why an intoxication theory would have

been better than trial counsel’s theory that the shooting had been

accidental. Accordingly, we decline to issue a certificate of appealability

on this claim.

      4.      Due Process Violations

      Mr. Belin also alleges a hodge-podge of due process violations, but

does not tie them to trial counsel’s conduct. Thus, Mr. Belin is not entitled

to a certificate of appealability on this part of the ineffectiveness claim.




                                       4
III.   Leave to Proceed in Forma Pauperis

       Mr. Belin also seeks leave to proceed in forma pauperis. We deny

this request in light of the absence of any reasonably debatable claims. See

28 U.S.C. § 1915(a)(3).

IV.    Disposition

       We decline to issue a certificate of appealability, dismiss the appeal,

and deny leave to proceed in forma pauperis.


                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                       5